


110 HR 4300 IH: Juvenile Justice Accountability and

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4300
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Scott of Virginia
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a meaningful opportunity for parole for each
		  child offender sentenced to life in prison, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice Accountability and
			 Improvement Act of 2007.
		2.FindingsCongress finds the following:
			(1)Historically, courts in the United States
			 have recognized the undeniable differences between adult and youth offenders.
			(2)In fact, while writing for the majority in
			 Roper v. Simmons (125 S. Ct. 1183), a recent Supreme Court decision abolishing
			 use of the death penalty for juveniles, Justice Kennedy declared such
			 differences to be marked and well understood.
			(3)Notwithstanding
			 such edicts, many youth are being sentenced in a manner that has typically been
			 reserved for adults. These sentences include a term of imprisonment of life
			 without the possibility of parole.
			(4)The decision to
			 sentence youthful offenders to life without parole is an issue of growing
			 national concern.
			(5)While only about a
			 dozen youth are serving such sentences in the rest of the world, research
			 indicates that there are at least 2,225 youth offenders serving life without
			 parole in the United States.
			(6)The estimated rate
			 at which the sentence is imposed on children nationwide remains at least three
			 times higher today than it was fifteen years ago.
			(7)The majority of
			 youth sentenced to life without parole are first-time offenders.
			(8)Sixteen percent of
			 these individuals were fifteen or younger when they committed their crimes.
			(9)Denying such
			 individuals the possibility of a meaningful opportunity for parole is both
			 cruel and unwise. It sends a message to our youth that they are beyond
			 rehabilitation. It also demonstrates a complete lack of confidence in the
			 ability of our penal institutions to accomplish one of their main goals and
			 responsibilities.
			3.Establishing a
			 meaningful opportunity for parole for child offenders
			(a)In
			 generalFor each fiscal year
			 after the expiration of the period specified in
			 subsection (d)(1), each State shall have
			 in effect laws and policies under which each child offender who is under a life
			 sentence receives, not less than once during the first 15 years of
			 incarceration, and not less than once every 3 years of incarceration
			 thereafter, a meaningful opportunity for parole. Not later than one year after
			 the date of the enactment of this Act, the Attorney General shall issue
			 guidelines and regulations to interpret and implement this section. This
			 provision shall in no way be construed to limit the access of child offenders
			 to other programs and appeals which they were rightly due prior to the passage
			 of this Act.
			(b)DefinitionIn
			 this section, the term child offender who is under a life sentence
			 means an individual who—
				(1)is convicted of an offense committed before
			 the individual attained the age of 18; and
				(2)is sentenced to a term of natural life, or
			 the functional equivalent in years, for that offense.
				(c)ApplicabilityThis section applies to an individual who
			 is sentenced on or after the date of the enactment of this Act as well as to an
			 individual who had already been sentenced as of the date of the enactment of
			 this Act.
			(d)Compliance and
			 consequences
				(1)Compliance
			 dateEach State shall have
			 not more than 3 years from the date of enactment of this Act to be in
			 compliance with this section, except that the Attorney General may grant a
			 2-year extension to a State that is making a good faith effort to comply with
			 this section.
				(2)Consequence of
			 noncomplianceFor any fiscal year after the expiration of the
			 period specified in paragraph (1), a State that fails to be in compliance with
			 this section shall not receive 10 percent of the funds that would otherwise be
			 allocated for that fiscal year to that State under subpart 1 of part E of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.), whether characterized as the Edward Byrne Memorial State and Local Law
			 Enforcement Assistance Programs, the Local Government Law Enforcement Block
			 Grants program, the Edward Byrne Memorial Justice Assistance Grant Program, or
			 otherwise.
				(3)ReallocationAmounts
			 not allocated under a program referred to in paragraph (2) to a State for
			 failure to be in compliance with this section shall be reallocated under that
			 program to States that have not failed to be in compliance with this
			 section.
				4.Establishing a
			 parallel system for child offenders serving life sentences at the Federal
			 levelIn addition to any other
			 method of early release that may apply, the Attorney General shall establish
			 and implement a system of early release for each child offender who is under a
			 life sentence (as defined in section 3) in a Federal facility. The system shall
			 conform as nearly as practicable to the laws and policies required of a State
			 under section 3.
		5.Grant program to
			 improve legal representation of children facing life in prison
			(a)In
			 generalThe Attorney General
			 shall award grants to States for the purpose of improving the quality of legal
			 representation provided to child defendants charged with an offense which could
			 potentially subject them to the sentence of life in prison.
			(b)Defined
			 termIn this section, the term legal representation
			 means legal counsel and investigative, expert, and other services necessary for
			 competent representation.
			(c)Use of
			 fundsGrants awarded under subsection (a) shall be used to
			 establish, implement, or improve a system for providing competent legal
			 representation to—
				(1)individuals
			 charged with committing, before the individual attained the age of 18, an
			 offense subject to life imprisonment; and
				(2)individuals
			 convicted of, and sentenced to life for, committing such an offense who seek
			 appellate or collateral relief, including review in the Supreme Court of the
			 United States.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			
